DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         Claims 1-10 are pending in this amended application.

Claim Rejections - 35 USC § 102
3.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.        Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okazawa, US Pub 2012/0033257.
             As to claim 9 [independent], Okazawa teaches a print apparatus [fig. 1, element 6000; 0045] comprising a print apparatus communication section [fig. 3, element 318; 0071] configured to communicate with a terminal device [fig. 1, elements 5000, 6000; 0045-0046, 0071  Okazawa teaches that the printer 6000 and computer 5000 communicate with each other], a first print apparatus [fig. 1, element 10; 0024] storing print job data supplied from the terminal device [abstract, 0014-0016, 0070-0072  Okazawa teaches that the printer 6000 received print data directly from the terminal 5000 not via the server 100 and either temporarily or permanently stores the received print data in its memory, then performs printing process, because when the printer receives print data, it has to either store the received print data temporarily or permanently in its memory, then execute printing process], and a server [fig. 1, element 100; 0047], a print section [fig. 3, element 317; 0068], a display section [fig. 3, element 321; 0074], and a print apparatus controller [fig. 3, element 312; 0068], 
             wherein the print apparatus controller [fig. 1, element 30; 0026-0027]
             receives, from the server through the print apparatus communication section, screen information that is information on a screen associated with printing based on the print job data [figs. 10, 13-14; 0117-0121, 0133-0139  Okazawa teaches that the server 100 transmits the screen data in the HTML file associated with print setting of the print data to the printer 6000], which is received from the terminal device not via the server and which is stored in the first print apparatus [abstract, 0014-0016, 0070-0072  Okazawa teaches that the printer 6000 received print data directly from the terminal 5000 not via the server 100 and either temporarily or permanently stores the received print data in its memory, then performs printing process, because when the printer receives print data, it has to either store the received print data temporarily or permanently in its memory, then execute printing process]; and 5 of 12Application No. 17/316,392 Amendment dated April 5, 2022 Reply to Office Action dated January 26, 2022 
            displays, based on the received screen information, the screen in the display section [abstract, 0014-0016, 0070-0072  Okazawa teaches that the printer 6000 received print data directly from the terminal 5000 not via the server 100 and either temporarily or permanently stores the received print data in its memory, then performs printing process, because when the printer receives print data, it has to either store the received print data temporarily or permanently in its memory, then execute printing process] and, when a print instruction operation is performed on the screen displayed in the display section, receives, from the first print apparatus through the print apparatus communication section, the print job data stored in the first print apparatus [abstract, 0070-0072  Okazawa teaches that the printer 6000 received print data directly from the terminal 5000 not via the server 100 and either temporarily or permanently stores the received print data in its memory, then performs printing process, because when the printer receives print data, it has to either store the received print data temporarily or permanently in its memory, then execute printing process] and executes, by using the print section, printing based on the received print job data [abstract, 0070-0072  Okazawa teaches that the printer 6000 received print data directly from the terminal 5000 not via the server 100 and either temporarily or permanently stores the received print data in its memory, then performs printing process, because when the printer receives print data, it has to either store the received print data temporarily or permanently in its memory, then execute printing process],
             wherein the screen information is an HTML file [0137  Okazawa teaches that the screen information is the script within the HTML file].
          
Allowable Subject Matter
6.         Claims 1-8 and 10 are allowed.

6.          The following is an examiner’s statement of reasons for allowance: 
              The claim 1 is allowable over the prior arts of record (or cited or listed above & below) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “the server transmits screen information that is information on a screen associated with printing based on the print job data, which is stored in the first print apparatus and is not transmitted from the server, to the second print apparatus, and the second print apparatus displays, based on the screen information received from the server, the screen and, when a print instruction operation is performed on the displayed screen, receives the print job data stored in the first print apparatus not via the server from the first print apparatus and executes printing based on the received print job data, wherein the first print apparatus is different from the second print apparatus”, in combination with all other limitations as claimed.
             The claim 10 is allowable over the prior arts of record (or cited or listed above & below) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “the server transmits screen information that is information on a screen associated with printing based on the print job data, which is stored in the first print apparatus and is not transmitted from the server, to the second print apparatus, and the second print apparatus displays, based on the screen information received from the server, the screen and, when a print instruction operation is performed on the displayed screen, receives the print job data stored in the first print apparatus not via the server from the first print apparatus and executes printing based on the received print job data, wherein the first print apparatus is different from the second print apparatus”, in combination with all other limitations as claimed.

Response to Arguments
5.          Applicant’s arguments with respect to claims 1-10 have been considered but claim 9 is moot because the new prior reference(s) is/are being employed in this current rejection and the arguments do not apply to any of the references being used in the current rejection of the claim 9.

Conclusion
6.         THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday through Friday from 8:00AM to 4:30PM. The examiner’s personal fax number is (571) 270-4917.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674